Voto concurrente y explicativo del
Juez Asociado Señor Ne-grón García.
Como todo reglamento, el nuestro es instrumental; nunca debe sofocar la Justicia. Así entendido, la cuestión ante nos es una pura de derecho. Estamos conformes con la resolución de hoy que concede un término al recurrido Dr. Luis J. Flores Vilar para que muestre causa por la cual no debe el Tribunal expedir y dejar sin efecto la sentencia del Tribunal Superior, Sala de San Juan (Hon. Sonia I. Vélez Colón, Juez designada). Como cuestión de realidad, el es-tudio definitivo del recurso nos permite concluir que dicho foro erróneamente revocó el dictamen del Tribunal Exami-nador de Médicos de Puerto Rico (T.E.M.) que canceló su licencia de médico. Nos explicamos.
I — I
La resolución original de 1ro de noviembre de 1991, que declaró no ha lugar el certiorari, estuvo predicada en un supuesto incumplimiento con nuestro Reglamento. La pos-tura mayoritaria inicial se fundamentó en que el peticiona-rio (T.E.M.) no nos incluyó una copia de los documentos que formaban parte del récord en el Tribunal Superior re-lativos a la solicitud de revisión, necesarios para ponemos en condiciones de decidir sobre la expedición del auto. En aquel momento se invocó la Regla 21(g)(4) de nuestro Re-glamento, 4 L.P.R.A. Ap. I-A.
*689Desde el primer momento disentimos. Valga aclarar que en dicha resolución la Juez Asociada Señora Naveira de Rodón, al expresar su conformidad, hizo constar “su pre-ocupación, con el hecho de que en un número de casos cada vez mayor, este Tribunal se ve impedido de entrar en los méritos de casos que plantean importantes controversias, debido a que los representantes legales de las partes in-cumplen con el Reglamento de este Foro, no incluyendo en el apéndice de los recursos presentados los documentos ne-cesarios para poder evaluar los méritos de lo solicitado”. (Énfasis suplido.) Resolución de 1ro de noviembre de 1991. El Juez Asociado Señor Andréu García consignó su inhibición.
La Regla 21(g)(4) del Reglamento del Tribunal Supremo de Puerto Rico, supra, en lo pertinente, se refiere a “cual-quier otro documento que forme parte del récord en el Tribunal Superior, y que pueda ser útil a este Tribunal a to-mar su decisión sobre la expedición del auto”. (Énfasis suplido.)
El peticionario T.E.M. cumplió sustancialmente con el Reglamento del Tribunal Supremo de Puerto Rico. A su amparo nos presentó suficientes documentos para adoptar en sus méritos una decisión inteligente y, sobre todo, JUSTA. Su “Relación de hechos” quedó avalada por los do-cumentos del apéndice al “Recurso de revisión”. Describió con minuciosidad la naturaleza de la controversia a la luz de las alegaciones y los planteamientos de las partes. Como parte de ese apéndice al recurso de revisión, incluyó todos los documentos necesarios y útiles para la compren-sión de la controversia y su expedición. Anejó la volumi-nosa transcripción de la prueba oral de la vista adminis-trativa celebrada el 3 de mayo de 1988. Recurso de revisión, págs. 79-233.
Para demostrar el cumplimiento sustancial del Regla-mento del Tribunal Supremo de Puerto Rico, y para hacer justicia, circunscribimos nuestro análisis a los hechos, trá-*690mites y demás constancias que surgen de la petición de certiorari y de su apéndice en su estado original. Veamos.
HH HH
Como expusiéramos, el presente caso gira en torno a la validez de la revocación de la licencia del doctor Flores Vilar, especialista en fisiatría, decretada por el T.E.M. por haber cometido un delito que implica depravación moral.
La prueba «o contradicha revela que el 30 de octubre de 1981, mientras examinaba a una paciente(1) en su consul-torio, el doctor Flores Vilar incurrió en la conducta si-guiente: .
El Doctor puso á la suegra frente a la máquina y; a la testigo detrás de la suegra, colocándose el Doctor detrás de la testigo y le dijo “lo que yo te haga a tí, tú se lo haces a tu suegra”. El Doctor le pone las manos en los hombros de la testigo y le dá masajes a éstos, y la testigo le puso las manos en los hombros a la suegra y le dio masajes a éstos. Luego el Doctor le puso su mano derecha en la cintura de la testigo y la. mano izquierda debajo de la axila izquierda de la testigo. Luego el doctor, em-pujó a la testigo hacia el lado con la mano que tenía en la cintura, a la vez que con la izquierda la empujaba hacia el lado derecho y la testigo se lo hizo a su suegra. Luego le tocó el seno derecho. Cuando la testigo se enderezó el doctor le apretó el seno y le puso su mano izquierda en su espalda y ella se lo hizo a su suegra, pero no le agarró el seno de la suegra. El Doctor con su mano derecha le agarró la vagina por encima de la falda que tenía puesta. Luego la empujó hacia él y la testigo sintió que el Doctor tenía su miembro completamente erecto. Al Doctor empujarla hacia atrás, la testigo le dio al Doctor con el codo izquierdo. Ella haló a su suegra también [é]sta dijo [¿]‘qué pasa’? La testigo se soltó y se dirigió a la puerta (T. 2). Recurso de revisión, pág. 69.
La paciente lo denunció. Previo ciertos trámites, fue ha-llado culpable de agresión agravada en el Tribunal de Dis-*691trito, Sala de San Juan. El 19 de agosto de 1982 fue sen-tenciado a pagar una multa de $500. Apeló. El 15 de agosto de 1983, el Tribunal Superior (Hon. René Arrillaga Belén-dez, Juez) confirmó. Criminal Núm. M-82-1608.
Recaída esa convicción, se inició el procedimiento admi-nistrativo ante el T.E.M. con el propósito de revocarle la licencia en virtud del Art. 17 de la Ley Núm. 22 de 22 de abril de 1931, según enmendada, 20 L.P.R.A. sec. 52. Así se hizo después de múltiples trámites.
En revisión, el Tribunal Superior (Hon. Vélez Colón, Juez) revocó. Resolvió que no se habían observado las ga-rantías mínimas del debido proceso de ley. Concluyó, ade-más, que no se había desfilado el testimonio de la perjudi-cada y que el T.E.M. sólo basó su dictamen en la sentencia de convicción emitida en apelación por el Tribunal Superior. Según su ilustrado juicio, ello no constituyó prueba suficiente.
El T.E.M. acudió ante nos.
HH HH hH
El T.E.M. actuó en virtud de lo dispuesto en el Art. 17 antes citado. Dispone:
El Tribunal podrá suspender, cancelar o revocar una licencia, o imponer a un médico u osteólogo un período de prueba para el ejercicio de la profesión por un tiempo determinado, previa no-tificación de los cargos y la celebración de vista administrativa donde se garantice al médico u osteólogo afectado el debido pro-cedimiento de ley, por las siguientes razones:
(a) Haber sido convicto de practicar ilegalmente cualquier profesión reglamentada por ley en Puerto Rico.
(b) Haber sido convicto de delito grave o menos grave que implique depravación moral. 20 L.P.R.A. see. 52.
Surge del apéndice al recurso de revisión y de la senten-cia del tribunal de instancia que el doctor Flores Vilar fue debidamente notificado de los cargos y asistió a una vista *692administrativa. Durante todo el proceso estuvo represen-tado por tres (3) experimentados abogados.
No hubo, pues, violación alguna al debido proceso de ley. El problema planteado se reduce a examinar si la senten-cia de convicción por agresión agravada constituyó eviden-cia suficiente para la revocación.
No hay duda de que el delito cometido por el doctor Flores Vilar, por la naturaleza de los hechos, implica deprava-ción moral. Quedó diáfanamente establecido que aprove-chó su consultorio y la confianza que inspira su profesión para atentar contra la integridad física y moral de una paciente. Sin que fuera necesario para el tratamiento mé-dico, le tocó sus áreas genitales. La sentencia final penal emitida por el Honorable Juez Arrillaga Beléndez —pre-sentada en evidencia en la vista administrativa ante el T.E.M.— probó los elementos necesarios para que proce-diera la revocación. Román v. Trib. Exam, de Médicos, 116 D.P.R. 71 (1985). Aunque se le encontró convicto por agre-sión agravada, reiteradamente hemos resuelto que se en-tiende por depravación moral un “estado o condición del individuo, compuesto por una deficiencia inherente de su sentido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencialmente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en sus consecuencias”. Morales Merced v. Tribunal Superior, 93 D.P.R. 423, 430 (1966).
IV
El razonamiento de la ilustrada sala sentenciadora (Honorable Vélez Colón, Juez) es claramente errónea. Sostiene que el propósito que tuvo el Juez Superior Arrillaga Belén-dez al citar de la Exposición Narrativa el testimonio de la paciente —transcrito al inicio de esta ponencia— fue “den-tro del contexto de la sentencia en apelación, no fue dar por *693probados los hechos del relato de la testigo sino con el fin de sostener que de éste no se desprendía el consentimiento exculpatorio y que de ser creída era suficiente para esta-blecer infracción al Art. 95”. (Énfasis suplido.) Recurso de revisión, pág. 41. Y continúa: “La cita anterior no es una transcripción de la declaración de la testigo. Es parte de la Exposición Narrativa, por lo que en el récord no existe tes-timonio o transcripción de la perjudicada, no existe decla-ración de la perjudicada sobre las circunstancias en que se cometió el delito, excepto la exposición narrativa preparada a base de dicho testimonio.... El recurrente [doctor Flores Vilar] en la vista [administrativa] no oyó declarar a las promoventes de la querella, que eran los testigos adversos anunciados, por lo que nunca hubo careo ni oportunidad de contrainterrogar.” (Énfasis suplido.) íd., págs. 41-42.
Más adelante expone que “[e]l oficial examinador nunca oyó declarar a las perjudicadas, no observó su ‘demeanor’, sus gestos y expresiones, sus contestaciones bajo un inte-rrogatorio directo y un contrainterrogatorio. Tampoco contó con el beneficio de un examen de la declaración anterior de la testigo. Hace conclusiones sobre la forma en que ocurrieron los hechos, pero sin prueba que le permita resolver sobre la comisión de los mismos y las implicaciones morales, determinación esencial de esa acción. En todo caso era necesario para esta conclusión que escuchara a las perjudicadas para que utilizando su propio criterio, a la luz de la apreciación de la prueba que se le presentara, llegara a un resultado con plena convicción y fundamento del mismo sobre la forma en que ocurrieron los hechos y sus implicaciones”. (Énfasis suplido.) Recurso de revisión, pág. 43.
La lectura de estos argumentos revela, en primer lugar, cómo el tribunal a quo, de manera especulativa, penetró la conciencia del Juez Arrillaga Beléndez para entonces erró-neamente concluir que la prueba analizada y creída por él no era “sobre las circunstancias en que se cometió el delito *694...”. Recurso de revisión, pág. 241. Al así hacerlo el tribunal a quo pasó por alto que la forma y manera que el doctor Flores Vilar agredió a su paciente surgió de la Exposición Narrativa debidamente certificada, esto es, de la prueba desfilada en el proceso criminal ante el Tribunal de Distrito. Esa exposición narrativa sustituyó la transcrip-ción de evidencia. De prevalecer el criterio del tribunal a quo, tendríamos de inmediato que anular todas las senten-cias penales dictadas en apelación que han sido confirma-das, precisamente mediante el mecanismo de la exposición narrativa.
El argumento tampoco toma en cuenta que el propio querellado doctor Flores Vilar admitió al Examinador que la “información que se recog[ía]” en la sentencia del Juez Arrillaga Beléndez era “la versión de [la paciente]” (Recur-so de revisión, pág. 226), a quien oyó declarar en tres (3) ocasiones. Íd., pág. 207.
La postura procesal del querellado Flores Vilar que en-contró eco en el tribunal a quo es insostenible. Primero, sin que fuera objetado, se desfiló prueba en la vista adminis-trativa de la demanda radicada en su contra por la paciente y que fue transigida. Recurso de revisión, págs. 216 y 219-223; Exhibit 4, Anejo D. Ante esa situación, no ve-mos cómo la ilustrada sala sentenciadora concluyó que esa prueba era inadmisible. Repetimos, si no fue objetada no podía ser ignorada por el Examinador; tampoco por el Tribunal Superior; menos por nosotros. Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Pueblo v. Millón Meléndez, 110 D.P.R. 171, 180 (1980). Segundo, es peregrina su conten-ción de que ante la indisponibilidad de la paciente como testigo no era admisible la sentencia del Juez Arrillaga Beléndez. Tal posición olvida que la ausencia de esa testigo fue así explicada: “No prestaron testimonio las querellan-tes porque, con antelación a la vista administrativa, el Querellado selló sus labios al pagarles en transacción la suma de $8,000.00 que pagó, no de su seguro médico, sino *695de su propio peculio. El Querellado compró la oportunidad de no carearse con las querellantes. Ello se desprende del testimonio del propio Querellado, véase transcripción, vista de 3 de mayo de 1988, págs. 132 a 146 .... Resulta paradógico que el Hon. Tribunal invoque en su Sentencia la ausencia de testigos cuyos labios la prueba demuestra selló el Querellado. La vista no fue más plena porque lo impidió el propio Querellado. Sabido es que la plenitud no siempre es objetivo de algunos'suplicantes de justicia.” (En-fasis suplido.) Íd., pág. 20.
Más allá de ese argumento, desde el prisma técnico evi-denciario, la cuestión se rige por la Regla 64(B)(1) de Evi-dencia, 32 L.P.R.A. Ap. IV. Esta reconoce la admisibilidad de un testimonio dado en otra vista o una deposición con-forme a derecho, siempre que se garantice el derecho a contrainterrogar. El propósito es ofrecer al tribunal sufi-cientes garantías de confiabilidad de forma tal que, aún con la ausencia del declarante, no arroje dudas sobre su testimonio.
Junto al elemento de confiabilidad hemos dicho que el otro requisito para la admisión del testimonio ausente del declarante es su indisponibilidad. Pueblo v. Ruiz Lebrón, 111 D.P.R. 435, 446 (1981); Pueblo v. Lebrón González, 113 D.P.R. 81, 97 (1982).
Aquí, la paciente perjudicada por la acción delictiva del doctor Flores Vilar no compareció a la vista administrativa por la razón que hemos señalado anteriormente. El propio querellado doctor Flores Vilar transó su reclamación civil de forma tal que “compró [su] silencio”. No puede ahora invocar como error la ausencia de ese testimonio para cues-tionar el valor probatorio de la sentencia y desacreditar la totalidad del proceso seguido en su contra.
La evidencia presentada ante el T.E.M. para probar los cargos cumplió con los requisitos de la citada regla de Evi-dencia, a saber, a través de sentencia se presentó una na-rración equivalente a la transcripción del testimonio de la *696perjudicada en un juicio penal donde el querellado tuvo la oportunidad de contrainterrogar, estuvo representado por un abogado y pudo carearse con dicho testigo.
En resumen, el proceso y la revocación de la licencia del doctor Flores Vilar están avalados por una sentencia emi-tida por el Tribunal de Distrito, confirmada por el Tribunal Superior y por un procedimiento administrativo rodeado de todas las garantías de la ley. Aceptar la premisa de que la sentencia del Honorable Juez Arrillaga Beléndez —se-gún todos sus términos— sólo es prueba de una convicción de un delito menos grave (agresión agravada) ajena a unos hechos probados que implican depravación moral, es una ficción absurda que atenta contra la VERDAD. Conlleva relitigar —de espaldas a sentencias finales y firmes de los tribunales— hechos que realmente ocurrieron y quedaron depurados por el rigor de un proceso criminal que entraña el quantum de prueba mayor que existe en nuestro orde-namiento jurídico (“más allá de duda razonable”); cierta-mente más riguroso que el seguido en el proceso administrativo.

(1) Por razones obvias y por no ser imprecindible para la adjudicación, omitimos su nombre.